Citation Nr: 1811024	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-27 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a gunshot wound to the right anterior neck and upper medial scapula (Muscle Group I).

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.

3.  Entitlement to a disability rating in excess of 30 percent for hypertensive heart disease.

4.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction is currently with the VA RO in St. Petersburg, Florida.

In October 2017, the Veteran withdrew his previous request for a hearing before the Board.  See 38 C.F.R. § 20.704(e) (2017).

The issues of entitlement to a disability rating in excess of 10 percent for residuals of a gunshot wound to the right anterior neck and upper medial scapula (Muscle Group I), entitlement to a disability rating in excess of 30 percent for hypertensive heart disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's hypertension has not been manifested predominantly by diastolic pressure 110 or greater or by systolic pressure 200 or greater.

2.  Throughout the period of the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Throughout the period of the appeal, the criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

2.  Throughout the period of the appeal, the criteria for a disability rating in excess of 50 percent for PTSD have not been met  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Hypertension

The Veteran's hypertension is currently rated as 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.104.

Under the rating criteria pertaining to hypertension, 10 percent rating is warranted if diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating warranted if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  Id.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more and a 60 percent rating is warranted if diastolic pressure is predominantly 130 or more.  Id.

PTSD

Psychiatric disorders, such as PTSD, are rated pursuant to the criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Rating Mental Disorders (General Rating Formula).  The Veteran's PTSD is currently rated as 50 percent disabling under this diagnostic code.

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The next higher and maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Id.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Id.




	
Factual Background and Analysis

Hypertension

Following a thorough review of the evidence, the Board finds that the criteria for a disability rating in excess of 10 percent for hypertension have not been met.  VA treatment records reflect that the Veteran's hypertension is well-controlled, and there is no evidence that his hypertension has been manifested by diastolic pressure predominantly 110 or more or systolic pressure is predominantly 200 or more such that a rating in excess of 10 percent would be warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Id.

PTSD

Following a thorough review of the record, the Board finds that a disability rating in excess of 50 percent for PTSD is not warranted.  The Veteran's PTSD is best described as manifested by occupational and social impairment with reduced reliability and productivity.  There is no evidence throughout the appeal period that the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas or caused total occupational and social impairment.

Throughout the appeal period, the Veteran has reported chronic sleep impairment due to nightmares and hyperarousal; he has experienced nightmares almost every night and daily intrusive thoughts, which caused mild disruption to his activities.  He denied flashbacks and reported mild to moderate emotional and physiological distress to triggers (e.g. the sound of helicopters and dense brush in the woods which reminded him of Vietnam).  He has difficulty going to sleep and staying asleep due to hyperarousal and indicated he was awakened by the slightest noises.  He reported walking the perimeter of his home, which he says his wife described as a "fortress."  He also acknowledged hypervigilance in public (described as constantly scanning) and a moderate startle response.  

There has been no evidence of impairment of thought process or communication, delusions or visual hallucinations, suicidal or homicidal thoughts, memory loss or impairment, or impaired impulse control.  While he has acknowledged occasional auditory hallucinations (described as hearing helicopter sounds when they are not there), this has not significantly interfered with his functioning.  The Veteran's insight has been fair, judgment has been good, and cognitive function has been within normal limits.  He reported occasional depressive thoughts, lasting a day or two, but is able to distract himself with work.  Interestingly, in a February 2013 statement from the Veteran's representative, the representative alleged that the Veteran experienced panic attacks weekly and anger outbursts.  This is inconsistent with the evidence of record and the Board finds it is not credible.  While the Veteran has reported experiencing anxiety at times, he has not reported panic attacks on a weekly basis or indicated in any way that his anxiety or panic attacks have significantly interfered with his occupational and social functioning.  Although the Veteran reported being irritable at times, there is no evidence of interpersonal irritability or impaired impulse control; in fact, at a May 2010 VA PTSD examination, the Veteran specifically denied irritability and indicated it actually took him "quite a bit to get [him] riled up."  

Considering social impairment, the evidence demonstrates that the Veteran is able to maintain good relationships with family and friends.  He has acknowledged a good relationship with his wife, whom he has been married to since his return from Vietnam, and a good relationship with his two adult children and four grandchildren.  When living in the same state as his children and grandchildren, he attended weekly dinners with them.  He regularly interacts with family and friends; social activities and leisure pursuits were described as playing golf with friends, going to church occasionally, and socializing with others individually and well as with his wife.  The May 2010 VA PTSD examiner noted the Veteran was well-adjusted socially and was well-connected with military and non-military social networks.  

Turning to occupational impairment, the Board finds that the Veteran's PTSD is not so severe that it rises to the level such that a rating in excess of 50 percent would be warranted.  The Veteran enjoyed a long and productive 30 year career with a telephone company upon returning from Vietnam; he retired from that position and thereafter worked for himself as an independent contractor/carpenter specializing in home remodeling.  Although he has, at times, claimed he is unemployable due to his PTSD and that he left his job at the telephone company because of his PTSD symptoms, these statements are contradicted by other evidence of record.  Specifically, at an October 2005 VA examination, the Veteran indicated he was generally successful in occupational functioning, that he retired early from the telephone company because he was offered a "very good buy-out," and that his early retirement was not due to any difficulties while working.  At a May 2010 VA PTSD examination, the Veteran stated that he stopped working for himself as an independent carpenter due to nonservice-connected physical disabilities (arthritis in his hands and hip problems) and not due to his PTSD.  At a January 2014 VA muscles examination, the Veteran stated he retired from the telephone company because he was offered a good retirement package; he stated he started his home remodeling business the following year in 1996 and worked in that capacity until approximately 2008, when he reported retiring due to his age.  The Veteran acknowledged in his application for TDIU that no concessions had been made for him in his employment and that he had not lost any time from work due to his service-connected disabilities while working for the telephone company.

The Board does not doubt that the Veteran faces daily challenges in dealing with his PTSD symptoms and understands his assertions that his combat experience in Vietnam has had an adverse effect on his life.  The Board further acknowledges that the Veteran exerts a significant amount of energy to lessen the emotional and behavioral impact of his PTSD-related symptoms.  The Board is also grateful for the Veteran's service to our country, particularly during a very difficult time in our country's history.  Notwithstanding the foregoing, the assigned 50 percent rating is recognition that the Veteran experiences difficulties in occupational and social functioning.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (holding that a less than total disability rating in itself is recognition that occupational capabilities are impaired).  Absent evidence of PTSD symptoms causing a more severe level of occupational and social impairment, a rating in excess of 50 percent is not warranted.  The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against a rating in excess of 50 percent, and therefore, it is not applicable.  38 U.S.C. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Additional Considerations

In making the above findings, the Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to report symptoms he experiences.  However, the Veteran has not demonstrated that he has the requisite medical education, experience, and training to opine as to the severity of his conditions by assigning a rating under the appropriate diagnostic code.  

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated May 2010 and November 2011.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded VA examinations during which medical professionals have examined him and provided all pertinent information required for rating purposes.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims, and the Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

	
ORDER

Throughout the period of the appeal, a disability rating in excess of 10 percent for hypertension is denied.

Throughout the period of the appeal, a disability rating in excess of 50 percent for PTSD is denied.


REMAND

Although the Board regrets the further delay, the remaining issues on appeal must be remanded for further development and adjudicative action.  

Increased Rating for Residuals of a Gunshot Wound to the Right Anterior Neck and Upper Medial Scapula (Muscle Group I)

Service treatment records indicate that in Vietnam on November 7, 1966, the Veteran suffered a gunshot wound in his right neck, entrance site lateral to the sternocleidomastoid, with an exit site in his back without specific nerve or artery injury.  Following that incident, he was hospitalized overseas for approximately a week and then transferred for additional hospitalization in the United States from November 16, 1966, through January 29, 1967.  While the record contains a clinical record cover sheet and narrative summary from the second period of hospitalization, the actual hospitalization records for both periods are not associated with the Veteran's claims file and there is no indication that VA has ever attempted to request these clinical documents from the National Personnel Records Center (NPRC) or any other appropriate records repository.  

Given that VA regulation requires that disabilities be evaluated in light of their history, see 38 C.F.R. § 4.1, and given that the regulations specific to muscle injuries specifically consider the type and history of injury, see 38 C.F.R. § 4.56, the Board finds a remand is required to obtain these records.

Increased Rating for Hypertensive Heart Disease

The May 2010 VA examination report and addendum opinions do not contain the results of left ventricular ejection fraction testing (although the examination report references results from a private medical provider from 2005).  Similarly, the January 2014 VA examination report does not contain the results of left ventricular ejection fraction testing and notes that the results of an echocardiogram, to include left ventricular ejection fraction testing, were pending and that an addendum would be provided when those results were obtained.  A review of the VA treatment records associated with the claims files does not contain the referenced addendum or the results of this testing.  This is significant because left ventricular ejection fraction diagnostic testing is contemplated by the rating criteria used to evaluate hypertensive heart disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7007 (2017).  Without these results, the Board is left with an incomplete picture of the severity of the Veteran's condition.  On remand, these results must be obtained, associated with the Veteran's claims file, and reviewed by the AOJ in the first instance.  

While this claim is in remand status, all outstanding VA treatment records must be obtained and associated with the evidence of record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Entitlement to TDIU 

Given that the issues of entitlement to an increased rating for residuals of a gunshot wound to the right anterior neck and upper medial scapula (Muscle Group I) and an increased rating for hypertensive vascular disease are inextricably intertwined with the issue of entitlement to TDIU, the issue of entitlement to TDIU must also be remanded so all the issues can be decided at the same time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's clinical hospitalization records from his overseas hospitalization (approximately November 7, 1966, through November 14, 1966) and from his hospitalization in the United States (approximately November 16, 1966, through January 29, 1967) from the NPRC or any other appropriate records repository.  The request must specify that it is seeking separately stored hospitalization records.

As many requests as are necessary must be made to obtain these records until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  If the records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared and associated with the Veteran's claims file.  The Veteran and his representative must also be provided with notice of the unavailability of these records as outlined in VA regulation.  See 38 C.F.R. § 3.159(e).

2.  Obtain all outstanding VA treatment records and associate them with the evidence of record, to include, but not limited to, the January 2014 echocardiogram and left ventricular ejection fraction results.

3.  Following completion of steps 1 and 2, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


